PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/201,060
Filing Date: 1 Jul 2016
Appellant(s): Think Anew LLC



__________________
Gianni Minutoli (Reg. No. 41,198)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03/21/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/20/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Appellant argues that claim 1 and the claims, as a whole, integrate the alleged judicial exception with the practical applications of four separate network communication techniques (networked data input, pushed reports and transmission of survey status alerts), providing many practical advantages and technical improvements over the art, e.g. See pgs. 6-8 and 10-12 of Remarks - Examiner disagrees.
As claimed, “inputting ... data associated with the key performance indicators ... over a network connection, the data being inputted from log files within a data relay,” “pushing the message or report, via a key performance indicator communication mechanism, to at least one first device capable of receiving and displaying the message or report, the message or report can be received by the at least one first device even when a user associated with the at least one first device is not logged into a system for implementing said method,” “transmitting the survey status alert, via a survey status alert communication mechanism, to at least one second device capable of receiving and displaying the survey status alert, said at least one second device being associated with one or more personnel associated with the survey status alert, the survey status alert can be received by one or more personnel even when the one or more personnel are not logged into the system” and further recited “recording activity of the survey team; predicting a survey window in which a next survey may occur; and providing a report of prior deficiencies that is transmitted to the at least one second device during the survey window” (transmission of survey status alerts) are not examples of a practical application and are not dynamically done by a computer, but are merely workflow activities of a healthcare provider using the computer to do the workflow activities. It would be beneficial for health care providers to link when knowing that a healthcare facility is under performing and knowing the physical whereabouts of a surveying team to better prepare the health care providers for an audit with alerts. However, the instant case is neither assisting the health care providers to receiving alerts faster nor is it using any technology to track where the surveying team is located, in proximity of the healthcare facility, but is merely relying on humans to notice when a key performance indicator has reached a predetermined threshold, use judgment to input data and push alerts reporting to fellow health care providers. For example, in paragraph 30 of Appellant’s specification, there can be a schedule and data feed established by the user and the user will know the last time the data displayed was last refreshed. No technological improvements to data entry, data recognition, motion detection, alert notification and the functioning of the computer itself have been genuinely set forth and are nonetheless directed towards improving the abstract idea and not the computer itself. There is no evidence to show that it improves the structural or functional properties of the computer itself, outside of improving the computer specifically for implementing the abstract idea.
In explaining how the invention is applied in a meaningful way and indicating that the survey status features claimed are not implemented in prior art, the Applicant has disregarded the Subject Matter Eligibility under 35 U.S.C. 101 analysis for identifying a judicial exception, abstract idea and should not be mistaken for a novel and nonobvious rejection under 35 U.S.C. 102 and 103. In the Two-Part analysis, abstract ideas have been constituted as “certain methods of organizing human activity” because notifying medical personnel when key performance indicators, pulled in from multiple sources, associated with a facility have exceeded a threshold and indicating that a survey team entered the facility and reporting prior deficiencies of the facility all relate to managing human behavior/interactions between people, and “a mental process” because recording survey activity and predicting the likelihood of when the next survey will occur are observations/evaluations/analyses that can be performed in the human mind or with a pen and pencil.
Appellant argues that the claims are analogous to Example 21 of USPTO’s Subject Matter Eligibility Guidelines, e.g. See pgs. 8-9 of Remarks - Examiner disagrees.
The stock alerts of Example 21 that the Appellant is talking about does not rely upon humans to generate. In the instant case, the status alert communicated is liken to an Amber Alert which can’t send itself, but rather relies upon humans to recognize serious situations then push notifications to other individuals not logged into a system.
Appellant argues that the claims are analogous to Example 35 of USPTO’s Subject Matter Eligibility Guidelines, e.g. See pgs. 8-9 of Remarks - Examiner disagrees.
With respect to example 35, this leaves the question, 'what random code or encryption is Applicant claiming’?
Appellant argues the examiner conflates Step 2A Prong Two analysis with Step 2B, e.g. See pg. 11 of Remarks - Examiner disagrees.
Under the title, ‘2019 PEG: Step 2A’, of the Final Office Action issued 10/20/2021, the analysis indicates bolded portions as the additional limitations, while the underline portions continue to represent the abstract idea.  See some of such analysis of claim 1 below:
A computer implemented method of real-time monitoring of a plurality of key performance indicators associated with a healthcare facility, said method comprising:
inputting, at a processor (conventional computer implementation as noted below, see MPEP § 2106.05(f))), data associated with the plurality of key performance indicators (insignificant pre-solution activity as noted below, see MPEP § 2106.05(g), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network. See MPEP 2106.05(d)(II) Symantec), said data being input over a network connection (conventional computer implementation as noted below, see MPEP § 2106.05(f)), the data being input from log files within a data relay (insignificant pre-solution activity as noted below, see MPEP § 2106.05(g), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network. See MPEP 2106.05(d)(II) Symantec);
outputting, by the processor (conventional computer implementation as noted below, see MPEP § 2106.05(f)), the data associated with the plurality of key performance indicators to a key performance indicators portion of a graphical user interface (conventional computer implementation as noted below, see MPEP § 2106.05(f));
comparing, at the processor (conventional computer implementation as noted below, see MPEP § 2106.05(f)), the data associated with the plurality of key performance indicators to respective thresholds associated with one or more of the plurality of key performance indicators; and………
Turning now to the title ‘2019 PEG: Step 2B’ analysis of the Final Office Action, with some of the additional limitations, “the survey status alert can be received”, “receiving and displaying the survey status alert”, “the message or report can be received" and “inputting, ... data associated with the plurality of key performance indicators, ... the data being input from log files within a data relay”, the Examiner submits that these additional limitations merely adds insignificant pre- solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)). Here, considerations in Step 2A Prong Two is evaluated the same way Step 2B is evaluated.
Appellant alleges the claims are eligible under McRO, when properly analyzed, e.g. See pg. 13 of Remarks - Examiner disagrees.
Firstly, the ‘communication mechanism’ that the Appellant is talking about is not described in the Specification. Secondly, the ‘graphical user interface’ was never described in the Specification or laid out in the original claims as dynamically done by a computer, which leaves the question – What equivalent automation technology is being claimed, liken to McRO’s automatically animating lip synchronization and facial expression of animated characters?

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/TERESA S WILLIAMS/Examiner, Art Unit 3686    

/JASON B DUNHAM/Supervisory Patent Examiner, Art Unit 3686                                                                                                                                                                                                                                                                                                                                                                                                            
Conferees:
/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        
/JASON B DUNHAM/Supervisory Patent Examiner, Art Unit 3686                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.